Case 11 QOASP/ILSAWL Document Ldd-2 Filed 09/208 Pager oi'Z

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Vl -ew- KX B2T (c+ wd)

 

 

 

MICHAEL DARDASHTIAN, individually and on q FONCAVAMUREDL (LLS)(RWL)
behalf of COOPER SQUARE VENTURES, LLC
NDAP, LLC and CHANNEL REPLY ELECTRONICALLY FILED
Plaintiffs, DOC #:
DATE FILED: 4-2 7 -) 9

 

 

 

 

 

 

-against-

Pa ED AMENDED

DAVID GITMAN, ACCEL COMMERCE, aes
SCHEDULING ORDER

LLC, DALVA VENTURES, LLC,

KONSTANTYN BAGAIEV, OLESKKII

GLUKHAREV and CHANNEL REPLY, INC.
Defendants.

 

a

 

WHEREAS, the Court directed at the September 20, 2019 telephonic conference for
counsel for the parties to confer as to an amended discovery schedule;
WHEREAS, the Court directed for counsel for the parties to submit a revised
scheduling order by September 26, 2019,
WHEREAS, the Court directed for Defendants’ counsel to file their motion to be
relieved as Defendants’ counsel by no later than September 30, 2019,
NOW, THEREFORE, the parties hereby jointly agree to amend the Court’s existing
scheduling order of January 17, 2019 as follows:
1. Defendants shall respond to Plaintiffs’ deficiency letter dated September 6, 2019
by no later than October 3, 2019, however, if Defendants’ counsel files a motion
to withdraw as Defendants’ counsel by no later than September 30, 2019,
Defendants shall respond to Plaintiffs’ deficiency letter on such other date to be

set by the Court;
Case 1:17-cv-04327-LLS-RWL Document 110 Filed 09/27/19 Page 2 of 2
Case 1:17-cv-04327-LLS-RWL Document 109-1 Filed 09/26/19 Page 2 of 2

2. Plaintiffs shall be relieved from continuing to host electronically stored
information for Defendants’ review as of September 30, 2019;

3. All remaining paper discovery and ESI production shall be completed no later
than November 29, 2019;

4. Fact witness depositions shall be completed on or before December 6, 2019;

5. Expert reports shall be exchanged by no later than January 3, 2020;

6. Expert depositions shall be completed on or before January 17 , 2020;

7. The Parties shall file dispositive motions on or before February 14, 2020;

8. The joint pretrial order shall be submitted within 30 days after a decision on
dispositive motions; and

9. The parties shall be permitted at any time to file an application with the Court
addressing non-compliance with discovery; and

10. In the event the Court grants the motion by Defendants’ counsel to be relieved as
counsel, David Gitman shall be given thirty (30) days from the date the Court
enters its Order to be relieved for new counsel.to enter an appearance on behalf of

Defendants

SO ORDERED
Dated: Wp) 2-/j f

 

 

Robert W. Lehrburger, U.S.M.J.
